Citation Nr: 1642210	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of malaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to December 1973, including combat in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO.

The issue of entitlement to service connection for residuals of malaria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a bilateral hearing loss disability and tinnitus as a result of his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are being granted.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hearing loss and tinnitus, as organic diseases of the nervous system, are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss and tinnitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

If, as in this case, the Veteran was engaged in combat with the enemy, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

With regard to the presence of a current disability, the Veteran was diagnosed at his December 2011 examination with a hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385 (2015).  The Veteran has complained of tinnitus throughout his appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it).  Thus, current disabilities are shown.  

With regard to an in-service event or injury, the Veteran contends that he was exposed to acoustic and trauma while serving in combat during the Vietnam War.  The Veteran's service separation document shows that the Veteran received both the Combat Action Ribbon and the Purple Heart Medal, which confirms the Veteran's claimed combat injury.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

The Veteran has reported, for example in his May 2016 Board hearing, that he had experienced symptoms of bilateral hearing loss and tinnitus continuously since his separation from service.  The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity and ringing in his ears during his combat service in Vietnam and continuously since that time.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service trauma and the resulting hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Reeves, 682 F.3d at 998.  

The Board cannot find that the weight of the evidence of record undermines the Veteran's observations regarding the continuity of his symptoms.  While a December 2011 examiner, for example, was unable to find a connection between the Veteran's hearing loss disability, his tinnitus, and his service, the Board finds that the Veteran is both competent and credible to report ringing in his ears and a  decline in bilateral hearing acuity during and continuously since serving in combat in Vietnam.  Accordingly, service connection for bilateral hearing loss and tinnitus is granted. 


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has residuals of malaria that are related to his active duty service.  In his substantive appeal, the Veteran stated that he still experienced stomach problems similar to malaria.

In July 1970, it was noted that the Veteran entered into a preventative malaria prophylaxis program that prescribed medications to be taken weekly while the Veteran was in a malaria endemic area, for eight weeks following his departure from that area, and for eight weeks upon his arrival in the United States.  In a September 1970 examination, the Veteran's systems were noted to be normal, with the exception of a vaccination scar on the left arm and a mole on the forehead.  An October 1970 note indicated that the Veteran had completed the malaria prophylaxis program.  The Veteran was found to be physically qualified for transfer, and no defects were noted.  

In September 1973, it was noted that the Veteran had a past history of malaria, but there was no evidence of red blood cell morphology consistent with malaria, and the Veteran's urine was clear.  The Veteran was assessed with prodromal viral syndrome versus typical reaction to c-rations.  At the Veteran's November 1973 separation examination, all of However, his systems were noted to be normal, with the exception of a rash over the shoulder, neck, and chest.  No significant interval medical events were noted.  

Thus, while the Veteran's service treatment records show that he was administered preventative treatment for malaria in 1970, records relating to the Veteran actually contracting malaria (rather than participating in a preventative medication program) are absent.  During the Veteran's March 2016 hearing before the undersigned, the Veteran indicated that in the summer of 1970, he received treatment for malaria at Fire Support Base Ross for several days, aboard the USS Sanctuary for several weeks, and then at Cam Ranh Bay for six weeks.

It is unclear whether the Veteran currently experiences any symptoms from malaria.  As such, a medical examination should be provided.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he currently experiences any residuals from malaria.  The examiner should offer the following opinion: is it at least as likely as not that the Veteran has experienced any residuals of malaria at any time since he filed his claim in October 2010?  Why or why not? 

2.  Then, following the completion of the above remand directives, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


